FILED
                                                                    United States Court of Appeals
                                      PUBLISH                               Tenth Circuit

                      UNITED STATES COURT OF APPEALS                       March 10, 2016

                                                                        Elisabeth A. Shumaker
                            FOR THE TENTH CIRCUIT                           Clerk of Court
                        _________________________________

ROSE JACOBSON,

      Plaintiff-Appellant/
      Cross-Appellee,

v.                                                   Nos. 14-1425 & 14-1454

CREDIT CONTROL SERVICES, INC., a
Delaware corporation,

      Defendant-Appellee/
      Cross-Appellant.
                       _______________________________

                     Appeal from the United States District Court
                             for the District of Colorado
                       (D.C. No. 1:13-CV-03307-WYD-MJW)
                       _________________________________

Submitted on the briefs:*

Scott L. Nelson and Allison M. Zieve, Public Citizen Litigation Group, Washington,
District of Columbia; David M. Larson, Englewood, Colorado, for Plaintiff-Appellant.

Joseph J. Lico and Steven J. Wienczkowski, Adam L. Plotkin, P.C., Denver, Colorado,
for Defendant-Appellee.
                        _________________________________

Before KELLY, PORFILIO, and BALDOCK, Circuit Judges.
                  _________________________________


      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument.
KELLY, Circuit Judge.
                        _________________________________

      Rose Jacobson appeals the district court’s dismissal without prejudice of her

claims under the Fair Debt Collection Practices Act (FDCPA), and Credit Control

Services (CCS) cross-appeals the fact that the dismissal was without prejudice

instead of with prejudice. Ms. Jacobson originally sought both statutory and actual

damages under the FDCPA. CCS made an offer of judgment under Federal Rule of

Civil Procedure 68 for $1,001, one dollar more than the statutory damages sought,

plus attorneys’ fees and costs. Ms. Jacobson did not accept and the offer lapsed

under the Rules. Several months later, Ms. Jacobson filed a notice waiving her claim

to actual damages. CCS moved to dismiss the case, arguing that the offer of

judgment would have accorded her the full amount of statutory damages she could

recover, rendering the action moot.

      The district court agreed, finding that CCS offered Jacobson “an amount that

exceeds what she can recover pursuant to 15 U.S.C. § 1692k(a).” Aplt. App. at 66a.

On that basis, the district court dismissed the action without prejudice and awarded

costs to CCS. Thus, on appeal, the central issue is whether an unaccepted offer of

judgment under Rule 68 can moot a plaintiff’s claim to relief, thereby depriving the

district court of subject-matter jurisdiction. Coincidentally, the Supreme Court

granted certiorari to decide this exact issue in Campbell-Ewald Co. v. Gomez,

136 S. Ct. 663 (2016). Accordingly, we held the matter in abatement pending the




                                          2
Court’s decision.1 On January 20, 2016, the Court decided Gomez, holding that an

unaccepted settlement offer does not, in fact, render a plaintiff’s case moot because

the parties remain just as adverse as they were at the outset of litigation without an

accepted settlement offer. 136 S. Ct. at 670–72.

      We asked the parties to file supplemental briefs addressing whether Gomez

answers the question posed by Ms. Jacobson’s appeal. Both parties agree that it

does. Both parties also agree that CCS’s cross-appeal is moot in light of Gomez. We

therefore vacate the judgment and assessment of costs, and remand for continued

proceedings.




      1
          We also held the matter in abatement based on the Court’s grant of certiorari
in Robins v. Spokeo, Inc., 742 F.3d 409 (9th Cir. 2014), cert. granted, 135 S. Ct.
1892 (2015). The issue in Spokeo is whether Congress may confer standing upon a
plaintiff who suffers no cognizable harm, and who therefore could not otherwise
invoke federal jurisdiction, by authorizing a private right of action based on a bare
violation of a federal statute. Pet. for Writ of Cert. at i, Spokeo, No. 13-1339 (May 1,
2014). We agree with the parties that Gomez is more germane to the issue before us
and that we need not wait for the Spokeo decision.
                                            3